PCIJ_AB_68_PajzsCsakyEsterhazy_HUN_YUG_1936-12-16_ANX_01_NA_NA_EN.txt. gr

ANNEX.

DOCUMENTS SUBMITTED TO THE COURT.

J.—DocuMENTS FILED ON BEHALF OF THE HUNGARIAN GOVERNMENT
(APPLICANT).

Preliminary objection.

Ito,

II.

12.

13.

14.

15.

A.—In the written proceedings :

. Peace Treaty concluded with Hungary and signed at Trianon on June 4th,

1920 (Art. 250).

. Judgment of the Hungaro-Yugoslav M.A.T. dated April 21st, 1933, in

the case of Dr. Jules Pajzs and his wife v. the Agrarian Fund (No. 733).

. Judgment of the Hungaro-Yougoslav M.A. T. dated April 21st, 1933, in

the case of Countess Felix Csdky v. the Agrarian Fund (No. 735).

. Judgment of the Hungaro-Yugoslav M. A. T. dated April 21st, 1933, in

the case of Prince Paul Esterhézy v. the Agrarian Fund (No. 734).

. Judgment of the Hungaro-Yougoslav M.A. T. dated July 22nd, 1935, in

the case of Jules Pajzs and his wife, née Anne Bischitz, v. the Yugoslav
State (No. 749).

. Judgment of the Hungaro-Yugoslav M.A. T. dated July 22nd, 1935, in

the case of Countess Felix Csdky, née Elisabeth Fernbach, v. the Yugo-
slav State (No. 750).

. Judgment of the Hungaro-Yugoslav M.A. T. dated July 22nd, 1935, in

the case of Prince Paul Esterhazy v. the Yugoslav State (No. 747).

. Dissenting opinion, signed on July 22nd, 1935, by the neutral judge,

M. J. A. van Hamel, in the case of Dr. Jules Pajzs v. the Yugoslav
State (No. 749).

. Dissenting opinion, signed on July 22nd, 1935, by the neutral judge,

M. J. A. van Hamel, in the case of Countess Felix Csâky, née Elisabeth
Fernbach, v. the Yugoslav State (No. 750).

Dissenting opinion, signed on July 22nd, 1935, by the neutral judge,
M. J. A. van Hamel, in the case of Prince Paul Esterhdzy v. the Yugo-
slav State (No. 747).

Dissenting opinion of the Hungarian national judge, M. A. Székäcs, in
the cases of Prince Paul Esterhdzy (No. 747), Jules Pajzs and his wife
(No. 749), and Countess Felix Csdky, née Elisabeth Fernbach (No. 750),
v. the Yugoslav State.

Dissenting opinion of the Roumanian judge, rendered in connection with
the judgments of the Roumano-Hungarian M.A.T. affirming its jurisdic-
tion in the cases relating to the agrarian reform.

Dissenting opinion of the Czechoslovak judge, rendered in connection with
the judgments of the Hungaro-Czechoslovak M.A.T. affirming its jurisdic-
tion in the cases relating to the agrarian reform.

Dissenting opinion of the Yugoslav judge, rendered in connection with
the judgments of the Hungaro-Yugoslav M.A.T. affirming its jurisdiction
in the cases relating to the agrarian reform.

Protocols, minutes and decisions concerning the methods of assessment
to be employed in fixing the indemnities to be paid to Hungarian applic-
ants in agrarian cases, which methods have been adopted by the Man-
aging Commission of the Agrarian Fund and by the Roumano-Hungarian,
Hungaro-Czechoslovak and Hungaro-Yugoslav M. A. T.

65
16.

17.

H

A./B. 68.—pajzs, CSAKY, ‘ESTERHAZY -CASE 92

Notes exchanged between the Royal Government of Hungary and the Royal
Government of Yugoslavia concerning the fulfilment of the mandate
received. by them from the Conference of Paris in Article XVI of Agree-
ment II, April 28th, 1930.

List giving the names of a number of Hungarian nationals interested

in the case pending before the Permanent Court of International: Justice.

B.—At the oval proceedings :

. Complete text of the Paris Agreements of April 28th, 1930.

2. Applications filed with the Hungaro-Yugoslav M.A.T. in the Pajzs case,

on December 21st, 1931, and October 18th, 1933 | (with annexes).

- Rules. of Procedure of the Hungaro- Yugoslav M À. T. (Oct. 3rd, 1924,

and Aug. 4th, 1931).

…. Rules-of Procedure of the Hungaro-Yugoslav M. A. Te for agrarian cases

(Aug. 4th, 1931).

. Yugoslav law of. June roth, 1931, concerning the liquidation of the agrarian

reform on the large states (French translation).

. Yugoslav law concerning the Douzièmes prouisoires (1925) ; Article 38

(French translation).

. Yugoslav financial law for the years 1926- -1927; Article 150. (French

translation).

Continuation of the proceedings,

10.

II.

A-In the written proceedings :

. Chambre des. Députés of the French Parliament. Session of 1931. Report

by M. Loucheur, Deputy, on behalf of the Committee for Foreign Affairs

‘upon the Bill for the approval of the various Agreements concluded in

Paris on April 28th, 1930, for the complete and final settlement of the
obligations resulting from the Treaty of Trianon. :

. Twenty-eight applications filed in connection with the agrarian reforms

before the Roumano-Hungarian, Hungaro-Czechoslovak and: Hungaro-
Yugoslav M.A.T., and serving as a basis for thé decisions concerning
jurisdiction. in- these cases.

. Three judgments of the .Roumano-Hungarian, Hungaro-Czechoslovak ° and

Hungaro-Yugoslav M. A. T. affirming their. jurisdiction in’ the so-called
agrarian cases of Hungarian nationals.

. Fifty-seven applications filed with the Hungaro- Yugoslav M. A. T. by

Hungarian nationals in regard to the agrarian. reforms.

: Fifty-seven judgments rendered by the Hungaro-Yugoslav M.A.T. concern-

ing the’ responsibility of the Agrarian Fund brought in regard to the
agrarian reforms; judgments allowing the petitioners’ claims against: the
Agrarian Fund ; judgments dismissing the petitioners’ claims against’ the
Agrarian Fund.

. Case not yet decided (extract from the Application). ;

: Yugoslav Ordinances, Decrees, Decree-Laws and Decisions concerning the
agrarian reform, promulgated before June 1oth, 193% (French translation).
‘8. Some examples of decisions or other acts dating from well before June igth,

1931, taken by the Yugoslav authorities involving agrarian measures
determining the dates as from which the time-limits for the filing of
applications will begin to run (French translations).

. Answer of the Agent of the Agrarian Fund containing an objection to

the effect that the so-called cases of the first series are out of time.
Collection entitled : “Agreements concerning the obligations resulting from
the Treaty of. Trianon, signed at Paris on April 28th, 1930” (Budapest,
The Atheneum Press). .

Documents: “concerning. the methods of summary assessment ‘not repro-

‘duced.in the Annex IX/r-4 of the Memorial’’ of the’ Hungarian Govern-

ment :

66
12.

13.

I4.

15.

 

A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 93

(a) Report to the Managing Commission of the Agrarian Fund by the
Hungarian member on the subject of the methods for the assessment
of agrarian compensation, to be laid down under paragraph 2 of Arti-
cle VIII of Paris Agreement II.

(0) Preliminary expert report concerning the valuation of agricultural
property belonging to Hungarian nationals and situated in territory
transferred under the Treaty of Trianon from Hungary to Roumania,
Yugoslavia and Czechoslovakia.

(c) Expert report on the valuation of immovable property.

(2) Report by M. Borel, neutral expert, on the report of the Hungarian
experts.

(e) Exchange of views upon one of the questions—deprivation of enjoy-
ment—in regard to which a jurisprudence is already growing up in
the Roumano-Hungarian M. A. T.

(f} Jurisprudence of the Roumano-Hungarian M. A. T. (case of T. Beliczay
v. the Agrarian Fund).

(g) Revised jurisprudence of the Roumano- -Hungarian M.A. T.

) Survey of the procedure in regard to the valuation’ of forests.

Expert report on the valuation of forests.

(7) Memorandum on the method of procedure for the valuation of forests.

(k) Minutes of the Roumano-Hungarian M.A. T. regarding the interpretation
of the expert report on forests.

Work in two volumes, entitled: Bericht über die Tétigkeit der Deutsch-

Osterveichischen Friedensdelegation in St. Germain-en-Laye.

French Official Journal, issue of March 25th, 1931. Parliamentary debates,

No. 52, verbatim report of the Chambre des Députés, 1st and 2nd meetings

on March 24th, 1931 (speech delivered by M. Loucheur, Deputy).

Collection of documents of the Hungarian Parliament concerning the

“Bill for the inclusion among the laws of Hungary of the agreements

concerning the obligations resulting from the Treaty of Trianon”.

Work entitled “Les lois roumaines de réforme agraire devant le T. A.M.

roumano-hongrois. Quelques types d’ affaires. Mémoires déposés par les diffé-

ventes parties en cause relativement à l'exception d'incompéience soulevée par
l'État roumain. (Printed at Paris.)

. Pierre Jousse: Les tendances des réformes agraires dans l'Europe centrale,

l'Europe orientale et l'Europe méridionale (1918-1924) (I vol.).

. Milan Iv3it: Les problèmes agraires en Yougoslavie (1 vol.).
. Tchédomir Srebreno-Dolinski 1: La réforme agraire en Yougoslavie (x vol.).

B.—At the oval proceedings :

. Document supplementing the application filed on December 21st, 1931,

under No. 733, with the Hungaro-Serb-Croat-Slovene M.A. T. by Dr. Jules
Pajzs and his wife against the Agrarian Fund (with annexes).

. Decree of the Yugoslav Ministry for Agrarian Reform concerning the

optional sale of large estates, dated October 8th, 1925 (French translation).

. Twenty-five applications ? filed with the Hungaro-Serb-Croat-Slovene M. A.T.

by Hungarian nationals against the Serb-Croat-Slovene State.

. Extracts from the Budapesti Kézlény of August 11th, 1935 (notes from

the Managing Commission of the Agrarian Fund to the Hungarian Govern-
ment, Oct. 17tn 1934, and July 24th, 1935).

. Extracts from more recent publications of the Agrarian Fund, ie. of

April 30th, 1936

 

1 A certain number of legal documents concerning the agrarian reform in
Yugoslavia are reproduced in this work.

2 To each application is appended the document indicating the action taken
upon it: judgment, order recording and confirming a settlement, or recording
the discontinuance of proceedings.

67
A./B. 68.—pajzs, CSAKY, ESTERHAZY CASE 94

6. Decision of the Yugoslav Minister for Agriculture (June 25th, 1932).

7. Application Esterh4zy uv. Yugoslav State (case No. 747; June 15th, 1933)
(with annexes).

8. Application Csdky v. Yugoslav State (case No. 750; Oct. 19th, 1933)
(with annexes).

9. “Annexes to the Csdky case”, No. 735 (Dec. 28th, 1931).

10. “Annexes to the Esterhazy case”, No. 734 (June 24th, 1932).

IlL.—DocuMENTS FILED ON BEHALF OF THE YUGOSLAV GOVERNMENT
(RESPONDENT).
Preliminary objection.

A—In the written proceedings :

I, Judgment of the Hungaro-Yugoslav M. A. T. dated January 23rd, 1934,
in the case of Count and Countess Sigismund de Batthyäny v. the Agrarian
Fund (No. 732).

2. Extract from the temporary measures having the force of law preparatory
to the agrarian reform, dated February 25th, 1919 (Art. 9; French
translation).

3. Extract from the decree of July 27th, 1919 (ratified by the law of
May 2oth, 1922) on the inalienability and exemption from seizure of large
landed estates (Art. 1; French translation).

4. Extract from the decree of February 12th, 1920 (ratified on June 4th,
1922) concerning the carrying out of the expropriation of lands belonging
to the large estates in the general interest, their colonization and the
construction of dwellings and of gardens for workmen and officials (Arts. 1,
3 and 13; French translation).

5. Extract from the law regarding the liquidation of the agrarian reform on
the large estates, dated June roth, 1931 (para. 61; French ivanslation).

6. Decision in third instance of the Minister of Agriculture, No. 38,820/VIa/32,
dated June 25th, 1932, concerning the expropriation of the property of
the Hungarian national Dr. Jules Pajzs (French translation).

B.—At the oval proceedings :

1. Yugoslav decree of September 3rd, 1920, which became the law of May 2oth,
1922, on the leasing of the landed estates on four-year leases (French
translation).

2. Objection lodged on April 2nd, 1934, by the Yugoslav Government against
the application filed in the case of Prince Paul Esterhazy v. the Yugoslav
State (No. 747).

Continuation of the proceedings.

At the oval proceedings :

1. Yugoslav law of May 27th, 1930, concerning the ratification of the Paris
Agreements (French translation).

2. Extract from the decree of July 27th, 1919, ratified on May 2oth, 1922,
concerning the inalienability and exemption from seizure of the large
landed estates (Art. 2; French translation).

68
